2vu92406 department of the treasury internal_revenue_service washington d c tax exempt and government entities civision mar uil no set eps rasta legend taxpayer a company b company s amount a plan x account c date date date date date dear bs this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ page of q2vvugz4ugr the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from plan x totaling amount a on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a mistake made by company s taxpayer a further represents that amount a has not been used for any other purpose taxpayer a represents that after losing her job she sought to rollover her account in her employer' sec_401 plan plan x to an individual_retirement_account ira pursuant to taxpayer a’s request plan x issued a distribution check to company s fbo taxpayer a totaling amount a on date having completed the paperwork necessary to rollover taxpayer a’ sec_401 account to an ira company b forwarded the paperwork and the distribution check for amount a to company s on date taxpayer a further represents that failing to comply with the paperwork in its possession company s opened account c a non-ira account and deposited the distribution check into it on date taxpayer a represents that she discovered the problem in date when she received a form_1099 tax reporting statement reflecting activities in account c during in correspondence dated date and date company s acknowledged its mistake in depositing taxpayer a's distribution check into a taxable account instead of an ira based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_402 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code page of y vu9240638 sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the mistake made by company s of not complying with the paperwork in its possession and depositing taxpayer a’s distribution check into a taxable non-ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t4 page of sincerely yours hun b a tvckairto- oo donnie h littlejohn manager employee_plans technical group cc enclosures deleted copy of ruling letter notice of intention to disclose
